NO. 07-11-0272-CR

	IN THE COURT OF APPEALS

	FOR THE SEVENTH DISTRICT OF TEXAS

	AT AMARILLO

	PANEL C

	MARCH 21, 2012

	______________________________


	LATRELL DEVONNE ROBINSON, 

Appellant 

	v.

	THE STATE OF TEXAS, 

Appellee
	_______________________________

	FROM THE 264TH DISTRICT COURT OF BELL COUNTY;

	NO. 67,455; HON. MARTHA J. TRUDO, PRESIDING
	_______________________________

                              Memorandum Opinion
                        _______________________________
                                       
Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.
	Latrell Devonne Robinson (appellant) appeals his conviction for aggravated robbery.  After a jury trial, appellant was found guilty and punishment was assessed at fifty years in prison.
	Appellant's appointed counsel filed a motion to withdraw, together with an Anders1 brief, wherein he certified that, after diligently searching the record, he concluded that the appeal was without merit.  Along with his brief, appellate counsel filed a copy of a letter sent to appellant informing him of counsel's belief that there was no reversible error and of appellant's right to file a response pro se.  Appellant filed a response questioning the effectiveness of his trial and appellate counsel, the purported interjection of supposition by the prosecutor, and the availability of an instruction on a lesser-included offense.
	In compliance with the principles enunciated in Anders, appellate counsel discussed each phase of the trial, the sufficiency of the evidence, and the legitimacy of the punishment levied.  Thereafter, he concluded that no reversible error appeared of record.   
	We also conducted our own review of the record and appellant's pro se response to assess the accuracy of appellate counsel's conclusions and to uncover any arguable error pursuant to Stafford v. State, 813 S.W.2d 508 (Tex. Crim. App. 1991).  After doing so, we too conclude that no arguable issue exists meriting a continuation of the appeal.  
	Accordingly, the motion to withdraw is granted, and the judgment is affirmed.

							Brian Quinn
							Chief Justice

Do not publish.